Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-19 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 has being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 



Response to Arguments
Applicant' s amendments and associated arguments, filed 4/29/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. §102(b)/§103(a) have been considered but are but are moot because the arguments do not apply to all of the references being used in the current rejection.
	

	Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US Pub No 20160123100) in view of Vertson (US Pat No 3323326)

In regards to claim 1, Tse discloses: A backup ring (22) for use with a downhole tool comprising a sealing element (24) comprising a metallic or cured elastomeric material [0027] comprising: a plurality of segments (Fig 11 48) defined by a plurality of slots (46), wherein each segment is defined by a sequential pair of the plurality of slots (fig 11); 

	Tse does not disclose, using an uncured elastomer liquid gel in an uncured form in the assembly of the device’s back up rings. 

However, Vertson discloses using: an uncured elastomer liquid gel to be applied [downhole tool] (col 2 line 20-36) during assembly of the downhole tool, wherein, upon assembly, the uncured elastomer liquid gel at least partially fills each slot (col 2 line 34-36) of the plurality of slots and cures into a solid.  (col 2 line 44-46)

Vertson teaches placing an elastic deformable rubber-like within the spaces of components to allow for expansion while still providing support for the components (Column 2, line 56 to Column 3, line 8). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the back-up ring of Tse to include rubber between the spaces of the ring for the advantages of allowing for expansion and supporting the ring as taught by Vertson. Furthermore, Vertson teaches placing the rubber by injecting an uncured elastomer liquid gel (Column 2, lines 20-36). With this modification, the rubber applied to the backup ring of Tse would be applied through injecting the uncured elastomer liquid as taught by Vertson.

In regards to claim 2, Tse discloses: a longitudinal axis (fig 11) wherein the plurality of slots (46) extends parallel to one another and non-parallel to the longitudinal axis. [0028]

In regards to claim 3, Tse discloses: a longitudinal axis (fig 11) wherein the plurality of slots (46) extends parallel to one another and parallel to the longitudinal axis. [0033]

In regards to claim 4, Vertson discloses: wherein the uncured elastomer liquid gel comprises at least one of silicone and or rubber. (Col 2 line 20-23)
  
In regards to claim 5, Vertson discloses: wherein the uncured elastomer liquid gel entirely fills each slot of the plurality of slots.  (Col 2 line 34-36)

In regards to claim 6, Tse discloses: wherein the plurality of segments (44) is made out of a frangible material. [0028]

In regards to claim 7, Tse discloses: a sealing element (24) comprising a metallic or cured elastomeric material; [0027] and a backup ring (22) comprising: a plurality of segments (48) defined by a plurality of slots (46), wherein each segment is defined by a sequential pair of the plurality of slots (fig 11); 

Tse does not disclose, using an uncured elastomer liquid gel in an uncured form in the assembly of the device’s back up rings. 

However, Vertson discloses using: an uncured elastomer liquid gel applied to the [downhole tool] (col 2 line 20-36) during assembly of the downhole tool, wherein the uncured elastomer liquid gel (col 2 line 34-36) that at least partially fills each slot of the plurality of slots and is curable into a solid (col 2 line 44-46)


Vertson teaches placing am elastic deformable rubber-like within the spaces of components to allow for expansion while still providing support for the components (Column 2, line 56 to Column 3, line 8). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the back-up ring of Tse to include rubber between the spaces of the ring for the advantages of allowing for expansion and supporting the ring as taught by Vertson. Furthermore, Vertson teaches placing the rubber by injecting an uncured elastomer liquid gel (Column 2, lines 20-36). With this modification, the rubber applied to the backup ring of Tse would be applied through injecting the uncured elastomer liquid as taught by Vertson.

In regards to claim 8, Tse discloses: the backup ring (22) further comprising: a longitudinal axis (fig 11), wherein the plurality of slots (46) extends parallel to one another and non-parallel to the longitudinal axis. [0028]

In regards to claim 9, Tse discloses: the backup ring (22) further comprising: a longitudinal axis, (fig 11) wherein the plurality of slots (46) extends parallel to one another and parallel to the longitudinal axis. [0033]

In regards to claim 10, Vertson discloses: wherein the uncured elastomer liquid gel comprises at least one of silicone and or rubber. (Col 2 line 20-23)  

In regards to claim 11, Vertson discloses: wherein the uncured elastomer liquid gel entirely fills each slot of the plurality of slots.  (Col 2 line 34-36)

In regards to claim 12, Tse discloses: wherein the plurality of segments is made out of a frangible material.  [0028]

In regards to claim 13, Tse discloses: wherein the downhole tool is a frac plug. [0034]
  
In regards to claim 14, Tse discloses: wherein the backup ring (22) is disposed adjacent the sealing element (24).  (Fig 10)

In regards to claim 15, Tse discloses: an end of a sealing element (24) of a downhole tool (10) the sealing element (24) comprising a metallic or cured elastomeric material [0027]; mating a backup ring (22) of the downhole tool (10) with the end of the sealing element (24) during assembly of the downhole tool (fig 10), the backup ring (22) comprising: a plurality of segments (48) defined by a plurality of slots (46), wherein each segment (48) is defined by a sequential pair of the plurality of slots (46) (Fig 11), wherein mating the backup ring (22) with the end of the sealing element (24). 

Tse does not disclose, using an uncured elastomer liquid gel in an uncured form in the assembly of the device’s back up rings. 

However, Vertson discloses using: applying an uncured elastomer liquid gel (col 2 line 20-36) during assembly of the downhole tool (col 2 line 34-36), [during assembly] causes the uncured elastomer liquid gel to at least partially fill each slot of the plurality of slots; (col 2 line 34-36) and allowing the uncured elastomer liquid gel to cure into a solid. (col 2 line 44-46)
Vertson teaches placing am elastic deformable rubber-like within the spaces of components to allow for expansion while still providing support for the components (Column 2, line 56 to Column 3, line 8). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backup ring of Tse to include rubber between the spaces of the ring for the advantages of allowing for expansion and supporting the ring as taught by Vertson. Furthermore, Vertson teaches placing the rubber by injecting an uncured elastomer liquid gel (Column 2, lines 20-36). With this modification, the rubber applied to the backup ring of Tse would be applied through injecting the uncured elastomer liquid as taught by Vertson.

In regards to claim 16, Vertson discloses: wherein the uncured elastomer liquid gel comprises at least one of silicone or rubber.  (Col 2 line 20-23)

In regards to claim 17, Vertson discloses: wherein the uncured elastomer liquid gel entirely fills each slot of the plurality of slots.  (Col 2 line 34-36)

In regards to claim 18, Tse discloses: wherein the plurality of segments is made out of a frangible material. [0028]

In regards to claim 19, Tse discloses: A method comprising: deploying a downhole tool (10) into a cased wellbore [0004]; and anchoring the downhole tool to the cased wellbore [0025], wherein the downhole tool (10) comprises: a sealing element (24) comprising a metallic or cured elastomeric material [0027]; and a backup ring (22) comprising: a plurality of segments (48) defined by a plurality of slots (46), wherein each segment (48) is defined by a sequential pair of the plurality of slots (46) (Fig 11);

Tse does not disclose, using an uncured elastomer liquid gel in an uncured form in the assembly of the device’s back up rings.

However, Vertson discloses using: and an elastomer that at least partially fills each slot of the plurality of slots; (col 2 line 20-36) and wherein the elastomer is applied as an uncured elastomer liquid gel (col 2 line 20-36) [downhole tool] during assembly of the downhole tool and cures into a solid. (col 2 line 44-46)

Vertson teaches placing am elastic deformable rubber-like within the spaces of components to allow for expansion while still providing support for the components (Column 2, line 56 to Column 3, line 8). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backup ring of Tse to include rubber between the spaces of the ring for the advantages of allowing for expansion and supporting the ring as taught by Vertson. Furthermore, Vertson teaches placing the rubber by injecting an uncured elastomer liquid gel (Column 2, lines 20-36). With this modification, the rubber applied to the backup ring of Tse would be applied through injecting the uncured elastomer liquid as taught by Vertson.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/TARA SCHIMPF/Primary Examiner, Art Unit 3672